Citation Nr: 0315390	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from November 1986 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claim.

Pursuant to the veteran's request, a hearing before a member 
of the Board at the RO was scheduled for September 2002.  The 
veteran indicated that he was unable to attend that hearing 
date and a second hearing was scheduled for May 2003, for 
which he did not appear with no reason given. 


FINDINGS OF FACT

The medical evidence does not demonstrate that the veteran 
currently has hepatitis or any symptoms or residuals 
attributable to a positive hepatitis B test during service.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A.  § 1110, 1131 (West. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in April 2000 and 
September 2001 rating decisions, and the February 2002 
statement of the case (SOC), of the applicable law and 
reasons for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
service connection to be granted.  

In a February 2001 letter and in the February 2002 SSOC, the 
veteran was advised of the provisions of the VCAA.  The 
veteran was also advised therein of what the evidence needs 
to show in order for service connection to be granted, 
evidence which was already of record, and of his and VA's 
respective duties for obtaining information and evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, all relevant medical records referenced by the 
veteran have been obtained and there is no indication that he 
has any additional evidence to submit. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A VA examination was afforded for the veteran in 
February 2000, which revealed that there was no clinical 
evidence of the currently claimed condition.  Accordingly, 
the requirements of the VCAA have been met by the RO to the 
extent possible.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  No useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  Such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Factual Background

In January 2000, the veteran filed a service connection claim 
for hepatitis B, claiming that this condition occurred in 
February 1990.

The service medical records show that tests for hepatitis 
conducted in May 1988 and June 1989 were negative.  Testing 
conducted in August 1990 indicated that the veteran reported 
that he was found to have hepatitis B antibody 2 months 
previously.  Testing conducted in September 1990 revealed 
active immunity to hepatitis B.  In September 1990, the 
veteran was informed that a blood sample test indicated that 
he may have been exposed to hepatitis, and he was informed 
that he could not donate blood.  The separation examination 
stated that the veteran may have been exposed to hepatitis.

A VA examination was conducted in February 2000.  The 
examiner reviewed and summarized the service medical records 
and noted that the veteran had never had a history of 
jaundice or liver symptoms.  A diagnosis of a history of a 
positive blood test for hepatatis B while in service, without 
symptoms of hepatitis at any time, was made.  Laboratory 
findings showed no indication of hepatitis.

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Analysis

As will be discussed below, the evidence of record fails to 
establish a current diagnosis of hepatitis or any residuals 
of hepatitis B diagnosed during service.  Therefore, his 
claim of service connection must fail.

Upon VA examination by VA in February 2000, the examiner 
referenced an undated service medical record indicating that 
hepatitis B core and surface antibody were positive and noted 
that the veteran had never had a history of jaundice or liver 
symptoms.  Laboratory testing revealed no indication of 
hepatitis.  A diagnosis of a history of positive blood test 
for Hepatitis B during service was made.  Essentially, there 
is no current diagnosis of active hepatitis, and no current 
clinical evidence of symptoms or sequelae following the 
positive test for hepatitis in service.  No other evidence of 
record contradicts that finding by showing an active disease 
process.  The veteran himself stated in March 2002 that 
hepatitis was not active.

The Board does not doubt the good faith of the veteran in 
advancing his claim, nor does it doubt that hepatitis B was 
shown on a test conducted during service.  Under the law, 
however, the undisputed presence of an injury or disease in 
service is not sufficient by itself to support the grant of 
service connection.  As the United States Court of Appeals 
for Veterans Claims, has determined, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of active hepatitis, nor any residual disability, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection for hepatitis B fails.  
The benefit sought on appeal is denied.


ORDER

Service connection for hepatitis B is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

